Citation Nr: 0728160	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  00-06 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a heart disability.

2.  Entitlement to service connection for psychiatric 
disability as secondary to the appellant's heart disability.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1951 to September 
1953.  This case came before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 and May 2002 rating 
determinations by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina.  In 
October 2005, the Board denied the veteran's appeal.  The 
veteran appealed the Board's denial of his claims for service 
connection for a heart disability and a psychiatric 
disability to the United States Court of Appeals for Veterans 
Claims (Court).  In January 2006, the Court issued an order 
that granted the a joint motion of the parties and remanded 
the service connection issues to the Board for action in 
compliance with the motion.


REMAND

Pursuant to the directive in the November 2006 joint motion, 
further development is necessary in order to comply with the 
VCAA.  Specifically, additional efforts must be undertaken in 
order to locate additional service medical records.  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following actions: 

1.  The AMC or the RO should send the 
veteran a letter providing the notice 
required under 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b), to include a request 
that the veteran submit any pertinent 
evidence in his possession, as well as the 
notice specified by the Court in 
Dingess/Hartman.  

2.  The AMC or the RO should undertake 
appropriate development to obtain any 
outstanding service medical records.  All 
efforts should be documented.  Negative 
responses should be filed in the claims 
folder.  If appropriate, a determination 
that further efforts to obtain the records 
would be futile should be made.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
readjudicate the issues on appeal based on 
a de novo review of the record.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the veteran 
and his representative should be furnished 
a supplemental statement of the case and 
provided an appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



